
	
		II
		110th CONGRESS
		2d Session
		S. 3570
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a National Public Health
		  Coordinating Council to assess the impact of Federal health-related
		  socio-economic and environmental policies across Federal agencies to improve
		  the public's health.
	
	
		1.Short titleThis Act may be cited as the
			 Public Health Coordinating Council
			 Act.
		2.National Public Health Coordinating
			 Council
			(a)EstablishmentThe Secretary of Health and Human Services
			 (referred to in this section as the Secretary), acting in
			 collaboration with the Surgeon General, shall establish a National Public
			 Health Coordinating Council (referred to in this section as the
			 Council) to facilitate and strengthen sustained communication
			 and coordination across Federal agencies and offices regarding public health
			 and to review and make recommendations concerning adequate and needed
			 socio-economic and environmental policies to reduce health disparities and
			 improve the public's health.
			(b)CompositionThe Council shall be composed of—
				(1)the heads of each Federal department or
			 agency (or their designees) that administers a program related to, or affected
			 by, public health policies and projects (including medical and population-based
			 public health programs), including the Secretary, the Surgeon General, the
			 heads of the institutes and agencies within the Department of Health and Human
			 Services, the heads of those Centers for Disease Control and Prevention centers
			 determined appropriate by the Secretary, and the heads of other Federal
			 departments and agencies, including the Department of Agriculture, the
			 Department of Commerce, the Department of Defense, the Department of Education,
			 the Department of Energy, the Environmental Protection Agency, the Department
			 of Housing and Urban Development, the Department of Homeland Security, the
			 Department of the Interior, the Department of Justice, the Department of Labor,
			 and the Department of Transportation;
				(2)representatives from each of the 10
			 regional health offices of the Department of Health and Human Services, who
			 shall provide a State, local, and tribal perspective;
				(3)health advisors or other members of the
			 President’s domestic policy and domestic security councils;
				(4)public health experts who are not employed
			 by the Federal Government, of whom—
					(A)two individuals shall be appointed by the
			 President pro tempore of the Senate upon the recommendation of the Majority
			 Leader of the Senate, after consultation with the Chairman of the Committee on
			 Health, Education, Labor, and Pensions of the Senate;
					(B)two individuals shall be appointed by the
			 President pro tempore of the Senate upon the recommendation of the Minority
			 Leader of the Senate, after consultation with the ranking minority member of
			 the Committee on Health, Education, Labor, and Pensions;
					(C)three individuals shall be appointed by the
			 Speaker of the House of Representatives, after consultation with the Chairman
			 of the Committee on Energy and Commerce of the House of Representatives;
			 and
					(D)three individuals shall be appointed by the
			 Minority Leader of the House of Representatives, after consultation with the
			 ranking minority member of the Committee on Energy and Commerce of the House of
			 Representatives; and
					(5)other individuals determined appropriate by
			 the Secretary or the co-chairpersons of the Council.
				(c)Administrative provisions
				(1)ChairpersonThe Surgeon General and the Assistant
			 Secretary for Health shall serve as the co-chairpersons of the Council.
				(2)TermsMembers of the Council appointed under
			 subsection (b)(4) shall serve for a term of 2 years and members appointed under
			 subsection (b)(5) shall serve for a term of 3 years, except that the initial
			 terms of the members appointed under subsection (b)(4) shall be staggered. Such
			 members may be reappointed for one or more additional term. Any member
			 appointed to fill a vacancy for an unexpired term shall be appointed for the
			 remainder of such term. A member may serve after the expiration of the member's
			 term until a successor has taken office.
				(3)MeetingsThe Council shall meet at the call of the
			 chairperson, but not fewer than 2 times each year. All meetings of the Council
			 shall be public and shall include appropriate time periods for questions and
			 presentations by the public.
				(4)Subcommittees; establishment and
			 membershipIn carrying out
			 its functions, the Council may establish subcommittees and convene workshops
			 and conferences. Such subcommittees shall be composed of Council members and
			 may hold such meetings as are necessary to enable the subcommittees to carry
			 out their duties.
				(5)SupportThe Council shall receive necessary and
			 appropriate administrative and other support from the Secretary, including the
			 detailing of Department of Health and Human Services staff. The heads of the
			 Federal entities represented on the Council shall share information, data,
			 resources, and staff as appropriate.
				(d)DutiesThe Secretary shall determine the duties of
			 the Council, which shall at a minimum include—
				(1)reviewing existing Federal health programs
			 and policies, the Federal administration of such programs, and whether such
			 program provide for the availability of equitable public health services across
			 communities;
				(2)making recommendations for the modification
			 of such Federal programs and policies to improve public health;
				(3)making recommendations for the funding of
			 such Federal programs at levels that would improve public health;
				(4)seeking to strengthen the impact of Federal
			 public health efforts by improving interagency collaboration and promoting a
			 dialogue on broad public health issues;
				(5)making recommendations to improve the
			 efficiency of Federal health programs;
				(6)providing for the demonstration of Federal
			 health leadership through the activities of the council;
				(7)improving Federal communication regarding
			 health programs and policies through—
					(A)the sharing of health-related information,
			 knowledge, and data and the identification of gaps in comparable data and
			 knowledge needed to improve the public's health; and
					(B)the facilitation of new health-related
			 partnerships, and enhancing existing networks across Federal agencies;
					(8)identifying needed technical assistance to
			 State and local public health agencies; and
				(9)carrying out other activities determined
			 appropriate by the Council to improve public health.
				(e)ReportsNot later than 1 year after the date on
			 which the Council is established, and biennially thereafter, the Council shall
			 submit to the President, the Committee on Health, Education, Labor, and
			 Pensions of the Senate, and the Committee on Energy and Commerce of the House
			 of Representatives, a report that contains—
				(1)a description of the demonstrated strategic
			 collaboration among Federal entities with respect to health programs and
			 policies;
				(2)a summary of any evidence of improvements
			 in communication and collaboration between such Federal entities with respect
			 to Federal health programs and policies;
				(3)a description of any improvements in
			 efficiencies of activities by such Federal entities with respect to such health
			 programs and policies;
				(4)a description of the impact on public
			 health of any modifications to such Federal programs and policies made as a
			 result of the activities of the Council;
				(5)a description of progress made in meeting
			 national health objectives and the public health infrastructure required to
			 meet such objectives; and
				(6)recommendations for policies and programs
			 to reduce health disparities.
				(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section, such sums as may be
			 necessary.
			
